UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7003



JAMES C. MCNEILL,

                                              Plaintiff - Appellant,

          versus


GEORGE E. CURRIE; MICHAEL MUNNS; RICHARD T.
JONES; TONIA RODGERS; TONY C. JONES; JAMES A.
REID; SHANTICIA HAWKINS; GEORGE TURNER; BETSY
BRANCH; MARVIN THOMAS; THEODIS BECK; BOYD
BENNETT; VIRGINIA LANCASTER; J. J. HAYNES;
LEIGH BRANCH; BULLOCK; HATTIE PIMPONG; EVELINE
FAULK; EARL V. ECHARD; JOSEPH LIGHTSEY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-9-5-H)


Submitted:   October 20, 2004           Decided:     November 16, 2004


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James C. McNeill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                James C. McNeill appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                      The

district court dismissed as frivolous McNeill’s claims concerning

the lack of due process in disciplinary hearings and dismissed

without prejudice McNeill’s claims concerning the denial of out-of-

cell exercise time.*           We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the   district      court.     See   McNeill    v.   Currie,   No.   CA-04-9-5-H

(E.D.N.C. May 5, 2004). We dispense with oral argument because the

facts     and    legal   contentions   are     adequately   presented    in   the

materials       before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                        AFFIRMED




      *
      Because McNeill challenges only the district court’s decision
concerning the denial of due process at the disciplinary hearings,
our review is limited to that issue. See 4th Cir. R. 34(b).

                                       - 2 -